Ludwig v Cornerstone Community Fed. Credit Union (2021 NY Slip Op 03763)





Ludwig v Cornerstone Community Fed. Credit Union


2021 NY Slip Op 03763


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


631 CA 20-01521

[*1]PATRICIA LUDWIG, PLAINTIFF-APPELLANT,
vCORNERSTONE COMMUNITY FEDERAL CREDIT UNION AND BROCK HEITZENRATER, DOING BUSINESS AS BH LAND & SNOW, DEFENDANTS-RESPONDENTS. 


LAW OFFICES OF ROBERT BERKUN, BUFFALO (PHILIP A. MILCH OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LITCHFIELD CAVO, LLP, NEW YORK CITY (JUSTIN T. SHAIN OF COUNSEL), FOR DEFENDANT-RESPONDENT CORNERSTONE COMMUNITY FEDERAL CREDIT UNION.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JILL L. YONKERS OF COUNSEL), FOR DEFENDANT-RESPONDENT BROCK HEITZENRATER, DOING BUSINESS AS BH LAND & SNOW. 

	Appeal from an order of the Supreme Court, Niagara County (Matthew J. Murphy, III, A.J.), entered May 7, 2020. The order granted the motions of defendants for summary judgment dismissing the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court